___________

                                   No. 95-1703
                                   ___________

Monty L. Roth,                          *
                                        *
           Appellant,                   *
                                        *   Appeal from the United States
     v.                                 *   District Court for the
                                        *   District of South Dakota.
Homestake Mining Company of             *
California, a California                *
Corporation,                            *
                                        *
           Appellee.                    *


                                   ___________

                    Submitted:     October 20, 1995

                         Filed:    December 20, 1995
                                   ___________

Before McMILLIAN, ROSS, and BOWMAN.

                                   ___________

BOWMAN, Circuit Judge.


     Monty L. Roth is permanently and totally disabled as a result of
carpal tunnel syndrome that developed while Roth was working for the
Homestake Mining Company.         Homestake insures itself against workers'
compensation claims and eventually paid Roth approximately $326,000 to
settle his claim.   Homestake had initially refused to pay the workers'
compensation benefits to which Roth was entitled, and Roth filed this
action in the District Court alleging that Homestake acted in bad faith.
The jury found that Homestake had not denied Roth's claim in bad faith and
returned a verdict in
favor of Homestake.         The District Court1 entered judgment on the verdict.
On appeal, Roth argues that the District Court abused its discretion by
admitting evidence of the $326,000 settlement of the underlying workers'
compensation claim without also allowing Roth to show that a third of that
amount was paid to Roth's attorney.             Roth also argues that the District
Court erred when it refused to submit the issue of punitive damages to the
jury.       We affirm.


        Roth was employed by Homestake from 1972 to 1990.          Roth was unable
to work after 1990 as a result of the recurring effects of carpal tunnel
syndrome.        Roth was classified as permanently and totally disabled.
Homestake, however, refused to pay the workers' compensation benefits
claimed by Roth.         Roth filed a petition in 1991 with the appropriate state
agency seeking the benefits that Homestake had refused to pay.            During a
hearing before the state agency some three years later, Homestake agreed
to settle the case.        The settlement amounted to approximately $326,000, one
third of which was paid to Roth's attorney.              Before Homestake settled
Roth's worker's compensation claim, however, Roth had filed this bad-faith
action in the District Court.        Roth sought both actual and punitive damages
from Homestake.          Roth claimed that part of his actual damages was the
attorney fees that he had incurred in order to recover the workers'
compensation benefits Homestake wrongly refused to pay.


        Prior to trial, Homestake moved to exclude evidence relating to the
attorney fees incurred by Roth during the underlying workers' compensation
action.      Homestake argued that if any attorney fees were to be awarded in
Roth's present action, South Dakota law required the amount to be set by
the court, see S.D. Codified Laws Ann. § 58-12-3 (1990), and thus there
could be no proper purpose in presenting the evidence in question to the
jury.




        1
      The Honorable Andrew W. Bogue, United States District Judge
for the District of South Dakota.

                                          -2-
The District Court agreed and granted Homestake's motion.      Roth has not
appealed that pre-trial ruling.   However, Roth claims that evidence of the
attorney fees should have been admitted at the trial because the District
Court allowed the jury to see an exhibit that showed that Roth had received
$326,000 from Homestake in settlement of his workers' compensation claim.
Roth argues that it was unfairly prejudicial to allow the jury to believe
that he received $326,000 from Homestake when in fact he received only two
thirds of that amount, the rest going to his attorney.   Additionally, Roth
argues that the evidence should not have been admitted because "[b]y itself
the amount of the worker's compensation award is irrelevant as it does not
make it more or less likely that Homestake committed bad faith."     Roth's
Brief at 16.   "A district court has broad discretion when deciding whether
to admit evidence, and we will not disturb an evidentiary ruling `absent
a clear and prejudicial abuse of that discretion.'"        Hoselton v. Metz
Baking Co., 48 F.3d 1056, 1059 (8th Cir. 1995) (quoting Laubach v. Otis
Elevator Co., 37 F.3d 427, 428-29 (8th Cir. 1994)).


       Roth's argument is fatally flawed because it proceeds from the
premise that Homestake introduced the evidence of the settlement amount.
The record reveals, however, that Roth, not Homestake, introduced the
exhibit that included the settlement amount of approximately $326,000 when
he included the exhibit in his pre-trial exhibit book.2     The evidentiary
problems that Roth now complains about are thus entirely of Roth's own
making.    Roth failed to withdraw the exhibit prior to trial even though he
knew




       2
      The exhibit at issue is the settlement agreement between Roth
and Homestake. The District Court received the exhibit as a part
of Roth's exhibit book, and Homestake did not object to the
admission of the settlement agreement.       During the trial Roth
attempted to withdraw the exhibit, but by then counsel for
Homestake, in reliance on the exhibit book, already had referred to
the settlement amount in his opening statement, without objection
from Roth.

                                     -3-
that the amount of attorney fees paid out of the settlement had been
excluded by the District Court.     "The party introducing the inadmissible
evidence may not complain."      1 McCormick on Evidence § 57 n.2 (4th ed.
1992).   While evidence that is ruled inadmissible prior to trial can become
admissible at trial if an opponent opens a door to its admission, a
litigant may not construct a back door through which he can bring in such
evidence.    In effect, that is what Roth attempted to do by placing the
settlement amount before the jury.     If this evidence was prejudicial and
irrelevant without the evidence of Roth's attorney fees, Roth should not
have submitted the exhibit in his exhibit book.


     Despite the clear record of what transpired in the District Court,
Roth apparently argues that (1) he would not have introduced the settlement
amount at trial had he known the court would not admit evidence of the
attorney fees3 and (2) he was surprised by the court's refusal to admit
evidence of the attorney fees.   These contentions are wholly without merit
because the District Court had ruled prior to trial, and prior to the time
that the settlement amount was brought to the attention of the jury, that
evidence of the attorney fees incurred by Roth would not be admitted.    In
other words, Roth invited the alleged error by introducing an exhibit that
included the allegedly misleading and irrelevant settlement amount.      At
that time Roth knew that the District Court had excluded evidence of Roth's
attorney fees.   The alleged erroneous ruling thus is not reversible.    An
erroneous ruling generally does




     3
      At oral argument, for example, counsel for Roth said, "Once
the judge said I couldn't have attorney's fees as a measure of
damages, then I shouldn't have been forced to tell the jury that
Mr. Roth received this $300,000." This characterization of the
District Court's ruling is, of course, inaccurate and misleading.
Had Roth withdrawn the exhibit showing the amount of the settlement
prior to trial, Roth would not have had to reveal that amount to
the jury. Roth failed to withdraw the exhibit in a timely manner
even though he knew that the evidence of attorney fees had been
excluded in the District Court's ruling on Homestake's motion in
limine.

                                     -4-
not constitute reversible error when it is invited by the same party who
seeks on appeal to have the ruling overturned.    See Dillon v. Nissan Motor
Co., 986 F.2d 263, 269 (8th Cir. 1993).    In the circumstances of this case,
we conclude that Roth's argument that the District Court abused its
discretion by admitting evidence of the amount paid by Homestake in
settlement of Roth's workers' compensation claim is meritless.


     We need not consider Roth's argument that the District Court erred
when it refused to submit the issue of punitive damages to the jury.     The
jury specifically found that Homestake did not refuse Roth's claim in bad
faith.   Homestake cannot be liable for punitive damages absent a finding
of bad faith.    Thus any error in refusing to submit the issue of punitive
damages to the jury is harmless.   See Clarkson v. Townsend, 790 F.2d 676,
678 (8th Cir. 1986) (per curiam) (holding that any error in admission of
evidence of damages was harmless because jury found for defendant on issue
of liability).


     In sum, any error in the admission of evidence of the $326,000
settlement amount is not reversible because it was invited by Roth.      Any
error in refusing to submit to the jury the issue of punitive damages is
harmless because the jury found for Homestake on the issue of liability.
For the foregoing reasons, the judgment of the District Court is affirmed.



     A true copy.


            Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -5-